Citation Nr: 1234732	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-34 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for excessive fatigue, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for joint pains, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to October 1990 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran requested and was scheduled for a video conference hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

In September 2010, this case was remanded to obtain additional VA treatment records.  A review of the record indicates compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the Veteran's Virtual VA claims file includes medical records consisting of VA examinations for his service-connected posttraumatic stress disorder (PTSD) in October 2008 and July 2009, and VA examinations for claims for service connection for bilateral hearing loss and tinnitus in October 2008.  It does not appear that the Appeals Management Center reviewed these examinations prior to the issuance of a statement of the case in January 2012.  However, although those examinations were received by the agency of original jurisdiction (AOJ) prior to January 2012, since the examinations are not relevant to the issues on appeal, a remand for consideration of those examinations is not necessary.  38 C.F.R. § 19.37 (2011).



FINDINGS OF FACT

1.  By an unappealed February 2004 rating decision, the RO in Muskogee, Oklahoma denied service connection for excessive fatigue and joint pains, to include as due to undiagnosed illnesses. 

2.  Evidence received after the February 2004 denial does not relate to unestablished facts necessary to substantiate the claims and does not raise a reasonable possibility of substantiating those underlying claims.


CONCLUSIONS OF LAW

1.  The RO's February 2004 denial service connection for excessive fatigue and joint pains, to include as due to undiagnosed illnesses, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final February 2004 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, pre-decisional letters dated in May 2005 and June 2005 complied with VA's duty to notify the Veteran.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Board acknowledges that the Veteran was not notified of the manner in which disability ratings and effective dates are assigned.  However, because the Board has concluded that the preponderance of the evidence is against the Veteran's claims on appeal, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The May 2005 correspondence also informed the Veteran of the basis of the prior final denial of his claims for service connection for excessive fatigue and joint pains, to include as due to undiagnosed illnesses, in February 2004.  The May 2005 letter notified the Veteran that his claims were previously denied because there was no medical evidence showing that he had those conditions and that evidence submitted must relate to that fact.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran in this appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured an examination in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

A pertinent VA examination/opinion with respect to the issues on appeal was obtained in June 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the written statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection for excessive fatigue and joint pains, to include as secondary to undiagnosed illnesses, were initially denied in February 2004 because the evidence did not show that the Veteran had disabilities manifested by excessive fatigue and joint pains.  In other words, evidence of record did not reveal that the Veteran had disabilities for which service connection could be granted.  After receiving notice of the February 2004 decision, the Veteran did not initiate an appeal of the denial of those issues.  Later, in May 2005, however, he applied to have his claims reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the February 2004 rating decision consisted of the Veteran's STRs, personnel records, private treatment records dated from March 1994 to June 2003, VA treatment records dated from March 2003 to August 2003, Vet Center records dated from March 2003 to April 2003, a VA examination in October 2003, and the Veteran's contentions.  His STRs showed that he had joint problems in service.  In August 1990, he was diagnosed with patellofemoral syndrome of his right knee.  The Veteran was diagnosed with stress fractures of the bilateral tibias in September 1990 and October 1990.  His April 1991 separation examination revealed clinically normal upper extremities, lower extremities, and spine.  No complaints of excessive fatigue and joint pains were made.  His personnel records show that he was stationed in Saudi Arabia from January 1991 to May 1991.  

According to post-service records, the Veteran fractured his left ankle in March 1994.  At a June 2003 psychiatric evaluation, the Veteran complained of bouts of a depressive mood with sleep disturbances.  A Vet Center record dated in March 2003 reveals that the Veteran's PTSD symptoms included sleep problems.  The Veteran complained of all of his joints hurting and having no energy at the October 2003 VA examination.  Following examination, the Veteran was diagnosed, in pertinent part, with generalized aches and pains of all the joints, but it was a normal examination.  X-rays of both hips, knees, and the right ankle were negative; X-rays of the left ankle revealed the old-healed fracture.  No diagnosis of excessive fatigue was made.  The pertinent records and VA examination failed to reveal objective indications of joint pain or a disability manifested by excessive fatigue.  As noted above, the Veteran's service-connected PTSD symptoms included sleep problems.

Accordingly, at the time of the denial of the claim for service connection for excessive fatigue and joint pains, to include as due to undiagnosed illnesses, in February 2004, the claims folder contained no competent evidence of disabilities manifested by excessive fatigue and joint pains.  Thus, the RO, in February 2004, denied the claims for service connection for excessive fatigue and joint pains, to include as due to undiagnosed illnesses.  The Veteran did not appeal the RO's decision and that the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the February 2004 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issues of service connection for excessive fatigue and joint pains, to include as due to undiagnosed illnesses was received between the February 2004 rating decision and the May 2005 claim.  The February 2004 rating decision is thus final.  

The relevant evidence received since the February 2004 denial consists of VA treatment records dated from April 2003 through August 2010, a VA psychiatric examination in November 2004, a VA general medical examination in June 2005, and the Veteran's contentions.  The November 2004 VA examination reveals that due to his PTSD, the Veteran reported having difficulty staying asleep with waking up after two to three hours due to his mind racing, nightmares, and night sweats.  At the June 2005 VA examination, the Veteran reported that both legs, especially his knees and hips, hurt; sometimes his feet when numb when he sat for a long time.  He reported that since stopping drinking, he started to feel tired and fatigued.  He only slept four or five hours in the night.  Examination revealed no tenderness of the lumbosacral and cervical spine with normal ranges of movement; tenderness of the hips and knees with limited motion of the hips and knees; no tenderness of the ankles with normal range of motion; and normal motion of both upper extremities.  

Regarding chronic fatigue syndrome, the Veteran had no history of low-grade fever; no history of any pharyngitis; and no palpable lymphadenopathy.  He had generalized weakness and fatigue.  There was no history of headache.  The Veteran had generalized joint pains mainly in the hips and knees and was also being treated for depression and he reported that he was not able to sleep well.  However, the Veteran did not meet the criteria for chronic fatigue syndrome.  Following examination, the Veteran was diagnosed with joint pains involving both hips and both knees with normal examination and no evidence of chronic fatigue syndrome.  X-rays of both hips and knees in June 2005 were reported to be normal.

The Veteran's VA treatment records dated through August 2010 continue to show subjective complaints of pain, weakness, and sleeping problems.  In September 2004, the Veteran reported having the "usual joint pains and fatigue."  He also complained of joint pain April 2005.  Regarding his fatigue, a record dated in October 2007 indicates that the Veteran's alcohol use was opined to be impacting his insomnia.  In November 2007, the Veteran complained of bilateral knee pain and some stiffness after inactivity; however, he denied acute joint symptoms.  X-rays of the knees at that time were normal.  The Veteran reported having generalized musculoskeletal weakness in July 2008; he complained of foot numbness in September 2008.  In September 2008 and October 2008, the Veteran's musculoskeletal system was found to be within normal limits; he had full ranges of motion without pain.  However, another record dated in October 2008 reveals that the Veteran complained of musculoskeletal pain and weakness.  A psychiatric treatment record dated in December 2008 reveals that he reported continued problems with sleeping, only getting two to three hours of sleep.  Another psychiatric record in March 2009 indicates that the Veteran still had a lack of sleep, only averaging no more than four hours nightly.  The Veteran reported continuing to experience pain in his legs in May 2009; he was unsure why.  Although the additional evidence shows complaints of fatigue and joint pains, the records fail to show disabilities manifested by excessive fatigue and joint pains.  No objective examinations revealed that the Veteran's symptoms were indicative of any disability, including an undiagnosed illness.  

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claims of service connection for excessive fatigue and joint pains, to include as due to undiagnosed illnesses, because it does not tend to show that the Veteran has any chronic excessive fatigue and joint pain disabilities.  Although additional treatment records dated through 2010 are new, they are not material since they fail to show that the Veteran's complaints of excessive fatigue and joint pains are symptomatic of any disabilities, to include undiagnosed illnesses.  Since the Veteran's initial claim, he had repeatedly complained of fatigue and joint pains; however, examinations have failed to show that the Veteran has disabilities, including undiagnosed illnesses to account for his excessive fatigue and joint pains.  

With regards to the Veteran's excessive fatigue, treatment records pertaining to his PTSD indicate that sleep problems are symptoms of his psychiatric disability.  To the extent that any of the Veteran's fatigue is due to sleep problems, the evidence tends to show that such problems are symptoms of his already service-connected PTSD.  As to any fatigue complaints not related to PTSD induced sleep problems, the June 2005 examiner found no evidence of chronic fatigue syndrome.  Regarding the Veteran's generalized joint pain, he made such complaints at the October 2003 examination that was considered in the initial denial of his claim.  At that examination, as well as in June 2005, the Veteran was shown to have normal joint examinations.  

No medical professional has provided any opinion showing that the Veteran's complaints of excessive fatigue and joint pains are indicative of chronic disabilities, to include being due to undiagnosed illnesses.   In reaching this determination, the Board is cognizant of the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a claimant's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a claimant's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the Veteran's statements regarding his symptoms are cumulative of contentions made at the time of the February 2004 denial.  Thus, although such statements are material because they address the issue of a whether he has chronic disabilities, they are not new because they reiterate the Veteran's previous contentions.  Since the Veteran's initial claims in March 2003, he has continuously asserted having excessive fatigue and points pains; such complaints are reflected in his treatment records.  However, the additional evidence received since the final February 2004 decision does not show that the Veteran has chronic disabilities manifested by excessive fatigue and joint pains, to include undiagnosed illnesses.  Despite his repeated complaints, the competent medical evidence of record fails to show that he has any chronic disabilities manifested by excessive fatigue and joints pains for which service connection can be granted.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's applications to reopen these previously denied issues. 

ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for excessive fatigue, to include as being due to an undiagnosed illness, having not been received, the application to reopen this issue is denied.

New and material evidence sufficient to reopen the previously denied claim of service connection for joint pains, to include as being due to an undiagnosed illness, having not been received, the application to reopen this issue is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


